Exhibit 10.2

English Translation

No:   0020001453-2017(FAS)00000001        

Credit Agreement

Important: This contract is made by the parties hereto on the basis of equality
and voluntariness according to law. All provisions hereof are true expression of
intents of the parties hereto. In order to protect the legitimate right and
interest of the applicants, the investor hereby reminds the applicants to give
full attention to the part hereof in bold.

 

1



--------------------------------------------------------------------------------

Investor: Financial Plan Agent of Private Bank, Industrial and
Commercial Bank of China Limited

Legal representative/principal: Ma Jian

Address: 6/F, No. 24, Zhongshan East 1st Road, Huangpu District, Shanghai 200002

Contact: Ye Wu    Tel: 021-23229500

Project Manager: Beijing Branch, Industrial and Commercial Bank of China Limited

Legal representative/principal: Shi Gang

Address: Tower B, Tianyin Building, No. 2 Fuxingmen South Street, Xicheng
District, Beijing 100031

Contact: Xu Chuanjiang    Tel: 010-66410055-2700

Applicant 1: Beijing Sohu New Media Information Technology Co., Ltd.

Legal representative: Charles Zhang

Address: Room 802, 8/F, Sohu Network Plaza, Block 9, No. 1 Zhongguancun East
Road, Haidian District, Beijing 100084

Contact: Huang Pu     Tel: 010-62726666                

Applicant 2: Fox Information Technology (Tianjin) Limited.

Legal representative: Wei Li

Address: Room 210-01, 2/F, Tower C, Office Building of Integrated Service Area,
Nangang Industrial Zone, Tianjin Economic-Technological Development Area 300000

Contact: Huang Pu     Tel: 010-62726666                

Applicant 3: Beijing Sohu New Momentum Information Technology Co., Ltd.

Legal representative: James Deng

Address: Room 02, 12/F, Sohu Network Plaza, Block 9, No. 1 Zhongguancun East
Road, Haidian District, Beijing 100190

Contact: Huang Pu     Tel: 010-62726666                

Upon friendly consultation, the Investor, the Project Manager and the Applicants
hereby enter into this agreement for their joint observation in respect of the
debt investment by the Investor in the Applicants, and the entrustment on the
Project Manager to use, supervise and manage fully the assets and invested fund
under the debt investment.

 

2



--------------------------------------------------------------------------------

1. Currency and Amount of Investment

The amount of debt investment hereunder is RMB eight hundred million only (in
words) (in figures:¥800,000,000.00) (in case of any discrepancy between the
amount in words and in figures, the former shall prevail).

 

2. Term of Debt Investment

The term of the debt investment hereunder is 36 months, starting from the date
of actual drawdown by the Applicants which shall be subject to by the Notice of
Debt Investment.

 

3. Interest Rate of Financing and the Calculation Method

 

  3.1 The interest rate of the financing hereunder shall be the one specified in
Subparagraph (2):

 

  (1) Fixed financing interest rate at    /    % per year, which shall remain
unchanged during the term of this agreement.

 

  (2) Floating financing interest rate which shall be determined by the Loan
Prime Rate (“LPR”) for loans with term of up to one year, subject to quarterly
adjustment, plus 1.2%. The initial rate is 5.5%, and the adjustment date is the
21st day of the last month of each quarter.

 

  (3)     /    % of the total investment amount will be paid in one lump sum on
the first interest payment date after the investment, and the subsequent rate
during the existing period of the financing will be determined by
            /            . (The floating way and adjustment date should be
specified.)

 

  3.2 The interest of the debt investment hereunder shall accrue on a daily
basis from the actual drawdown date, and settled on the 20th day of the last
month of each quarter. The 1st working day after the interest settlement date is
the interest payment date. When the investment expires, the interest shall be
settled and paid together the principal. The daily rate equals to the annual
rate divided by 360.

 

  3.3 If the Applicants prepay the investment amount hereunder upon consent of
the Investor, the interest will be calculated according to the actual number of
days of using the investment amount.

 

4. Investment Purpose

The amount of debt investment hereunder shall be used for daily operation and
turnover, and will not be used for other purpose by the Applicants without
written consent of the Investor. The Investor and the Project Manager has the
right to supervise the use of the investment amount.

 

3



--------------------------------------------------------------------------------

5. Conditions for Drawdown

The Applicants shall meet the following conditions for drawing down the
investment amount. Otherwise, the Investor has the right to reject any
application of drawdown.

 

  5.1 The Applicants have submitted the business license affixed with common
seals to the Project Manager;

 

  5.2 This agreement and relevant exhibits have officially become effective;

 

  5.3 Except for the debt investment without security, the Applicants have
provided corresponding security according to this agreement, the registration
formality of such security has been completed, and no adverse change has
occurred to the Investor;

 

  5.4 The representations and warranties of the Applicants hereunder continue to
be true, accurate and complete;

 

  5.5 The Applicants have opened the accounts for receipt and payment of fund,
payment of interest, payment of costs, and repayment;

 

  5.6 The Applicants have provided the Investor and the Project Manager with the
authorization or approval required for execution of this agreement;

 

  5.7 The Applicants have no breaching event under this agreement or other
financing documents to which they are bound;

 

  5.8 Other investment conditions provided by laws or agreed by the parties
hereto.

 

6. Drawdown of Investment Fund

 

  6.1 The Applicants shall draw down the investment fund in installments based
on their respective need of fund utilization. The first installment shall be
drawn down before December 31, 2017, and the last installment shall be drawn
down before March 31, 2018. Otherwise, the Investor has the right to cancel the
investment in whole or in part. The Applicants shall issue written drawdown
notice to the Project Manager 5 working days before the drawdown.

 

4



--------------------------------------------------------------------------------

  6.2 The Investor shall promptly transfer the investment fund to the following
account of the Applicant through the account of the Project Manager after the
Project Manager examines and confirms that the conditions for drawdown of
investment fund have been met:

 

  (1) The account of the Project Manager:

Account name: other payables – transition fund to be settled – exclusively for
branch (settlement account exclusively for assets management fund)

Name of bank: Beijing Branch, Industrial and Commercial Bank of China Limited

Account No.: 0200099811200503118

 

  (2) The account of Applicant 1:

Account name: Beijing Sohu New Media Information Technology Co., Ltd.

Name of bank: Beijing Branch, Industrial and Commercial Bank of China Limited

Account No.: 0200000319200068268

 

  6.3 Once the debt investment fund hereunder is transferred into the account of
the Applicants, it will be deemed that the Investor has issued and the
Applicants have drawn down the investment fund.

 

  6.4 The Investor has the right to refuse or continue to invest any investment
fund not drawn down on the drawdown date owing to any reason of the Applicants.
The Applicants shall pay liquidated damages at 0% of the investment fund not
drawn down in one lump sum to the Project Manager, and the Project Manager shall
transfer such fund to the account designated the Investor. However, the fund
drawn down shall remain governed by the provisions hereof.

 

  6.5 The execution of this agreement shall not mean that the Investor is
obligated to make debt investment in the Applicants. The investment fund may be
drawn down only when the conditions for drawdown herein are met and the Notice
of Debt Investment is signed and delivered to the Applicants.

 

7. Repayment of Investment Fund

 

  7.1 The Applicants shall repay the debt investment fund hereunder in the way
specified in Subparagraph (2) below:

 

  (1) The debt investment shall be repaid in one lump sum when it becomes
mature; or

 

  (2) The Applicants shall repay the principal of the “debt investment”
hereunder in the original currency within the debt investment term specified
herein strictly according to the repayment plan below:

Repaying 25% of the principal on the expiration of 18 months after the actual
drawdown date, and repaying 25% on the expiration of every 6 months thereafter
(for purpose hereof, the period of a month ends on the date of next month
corresponding to the drawdown date; in the absence of the corresponding date,
the period of a month ends on the first natural date of the second natural
month. For example, if the first drawdown date is August 31, the first repayment
date will be March 1, the second repayment date August 31, and so on.)

 

5



--------------------------------------------------------------------------------

Where the Applicants draw down in installments, the repayment date for each
installment of the principal of investment fund will be determined based on the
actual drawdown date. All the principal shall be repaid on or before expiration
of 36 months after the first actual drawdown date.

 

  7.2 The Applicants shall timely and fully repay the principal, interest and
other payables with respect to the debt investment according to this agreement.
If the Applicant’s repayment is insufficient to cover all due amounts, the
Investor has the right to determine the order of discharge.

 

  7.3 If the Applicants apply to prepay the debt investment fund in whole or in
part, they shall submit written application to the Project Manager 20 working
days in advance, and may so prepay only after the Project Manager notifies and
obtains consent from the Investor.

 

  7.4 Where the Investor consents to prepayment, the Applicants shall pay off
the principal, interest and other payable amount (if any) with respect to the
investment fund due and payable as of the prepayment date according to this
agreement on the prepayment date.

 

  7.5 If the investment term is shortened owing to prepayment by the Applicants
or the early collection by the Investor of the investment fund according to this
agreement, the interest rate shall not be adjusted, and the original rate shall
apply.

 

8. Security for Financing

 

  8.1 The debt investment hereunder is an investment secured.

 

  8.2 The security agreement shall be entered into separately between the
Project Manager or its branch on behalf of the Investor and the Applicants.

 

9. Rights and Obligations of the Investor

 

  9.1 According to this agreement, the Investor has the right to receive the
principal, interest and other payables repaid by the Applicants with respect to
the debt investment.

 

6



--------------------------------------------------------------------------------

  9.2 In order to protect the safety of the debt investment fund, the Investor
has the right to entrust the Project Manager to manage the investment project,
and to supervise the use by the Applicants of the debt investment fund.

 

  9.3 Where the Investor consents prepayment by the Applicants, it shall notify
the Project Manager in writing, and go through the formality of prepayment of
the debt investment fund for the Applicants.

 

  9.4 Where the operation of any Applicant deteriorates, any breach under this
agreement occurs, or other situation occurs which may endanger the safety of the
debt investment fund, the Investor has the right to instruct the Project Manager
to collect the debt investment fund early, file a lawsuit or take other
measures, to protect the safety of the investment fund.

 

  9.5 The Investor has the right to demand the Applicants to repay the
investment principal or interest directly or through the Project Manager, or to
file a lawsuit according to law.

 

  9.6 The Investor shall assume the rights relating to the debt investment by
itself, and may not request the Project Manager to assume such risk in any
forms. Where the Applicants are unable to repay the investment principal or
interest on time, the Investor may not request the Project Manager to assume the
liability of repayment.

 

10. Entrustment of Project Management

 

  10.1 The Project Manager shall transfer promptly the investment principal and
interest and other payables to the account designated by the Investor according
to the requirements of the Investor, and note such transfer on the fund transfer
certificate.

Name of account: special account for trust of Zhenjiang Branch, financial
product of private bank, Industrial and Commercial Bank of China Limited

Name of bank: Hangzhou Chengzhan Sub-branch, Zhenjiang Branch, Industrial and
Commercial Bank of China Limited

Account No.: 1202027729900188724

 

  10.2 The Project Manager accepts entrustment of the Investor to manage and
supervise the debt investment project and the investment fund hereunder, which
includes the following matters:

 

  (1) due diligence of the capacity and financing reason of the Applicants;

 

  (2) assisting the Investor to investigate the guarantee capability of the
guarantor, the title and value of the mortgaged or pledge property, and the
possibility of realizing the mortgage or pledge, if the investment hereunder is
secured;

 

7



--------------------------------------------------------------------------------

  (3) examining the realization of the conditions for drawdown of the debt
investment fund, and supervising and inspecting whether the Applicants use the
investment fund according to this agreement;

 

  (4) monitoring and inspecting continuously the production, operation and
financial condition of the Applicants, and requesting the Applicants to provide
financial statements and other reports, statements or documents reflecting their
production, operation and financial condition;

 

  (5) notifying promptly the Investor any breach of the Applicants hereunder;

 

  (6) reporting regularly to the Investor the use by the Applicants of the debt
investment fund, and providing the Investor with the project management report
on a monthly/quarterly basis during the term of this agreement. If the account
monitored by the Project Manager becomes subject to property preservation or
execution or other situation which may have material adverse effect on the asset
condition of the Applicants, the Project Manager shall notify the Investor in
writing of such situation within 5 working days after knowing thereof.

 

  (7) Demanding in writing the Applicants or the guarantor to repay the
investment principal or interest, when the Applicants fail to repay the
investment principal or interest on time, and reporting the condition of the
demand to the Investor;

 

  (8) Taking measures at the instruction of the Investor, including filing a
lawsuit or exercising security, to recover the investment principal and
interest, and avoid the occurrence or increase of investment loss.

 

  10.3 Where the Project Manager locates in any place other than the place of
the Applicants, it may delegate part of the debt investment management work to
its business outlets at the place of the Applicants. The Project Manager shall
be responsible for the acts of such outlets.

 

  10.4 Where the debt investment hereunder is secured, the Investor entrusts the
Project Manager (or its branches) to enter into relevant security agreements
with the security providers, and go through required notarization or
registration formalities. The costs therefor shall be borne by the Applicants,
unless relevant laws and regulations provide otherwise.

 

8



--------------------------------------------------------------------------------

11. Representations and Warranties of Applicants

The Applicants represent and warrant to the Investor and the Project Manager as
follows, and shall maintain such representations and warranties effective during
the term of this agreement:

 

  11.1 They have the capacities to apply for the debt investment hereunder, and
have the capacity and power to enter into and perform this agreement.

 

  11.2 They have obtained the authorizations or approvals required for execution
of this agreement, and execution or performance of this agreement does not
breach their respective articles of association and relevant laws and
regulations, nor contradict to any obligations of them under other contract or
agreement.

 

  11.3 They have paid other debts in a timely manner, and do not delay
maliciously payment of any debt or have any cross-breach situation.

 

  11.4 They have sound organization and financial management system, has not
committed any violations during their production and operation in recent 1 year,
and their current officers have no material bad record.

 

  11.5 All documents and information provided by them to the Investor and the
Project Manager are true, accurate, complete and valid, and free of any false
record, material omission or misleading statement.

 

  11.6 The financial and accounting reports provided to the Investor and the
Project Manager are prepared according to China accounting standards, and
truthfully, fairly and completely reflect the operation and liability condition
of the Applicants. No material adverse change has occurred to the financial
condition of the Applicants since the date of the latest financial and
accounting report.

 

  11.7 They have not concealed any litigation, arbitration or claim involving
them from the Investor or the Project Manager.

 

  11.8 Other situation that may affect the financial condition or the repaying
ability of the Applicants.

 

9



--------------------------------------------------------------------------------

12. Covenants of the Applicants

The Applicants covenant to the Investor and the Project Manager as follows, and
shall maintain such covenants effective during the term of this agreement:

 

  12.1 They will drawdown and use the debt investment fund according to the term
and purpose hereof, and will not invest such fund in securities market or
futures market or for any other purpose prohibited or restricted by relevant
laws and regulations.

 

  12.2 They will repay the principal, interest and other payables with respect
to the debt investment fund according to this agreement.

 

  12.3 They will provide relevant financial statements and other reports,
statements and documents reflecting the operational and financial condition of
the Applicants according to the requirements of the Investor and the Project
Manager.

 

  12.4 If they have signed or will sign any counter-security agreement or
similar agreement with the security provider hereunder in respect of the
security obligation, such agreements will not damage any right of the Investor
or the Project Manager hereunder.

 

  12.5 They will accept inspection and supervision of the Investor and the
Project Manager, provide information of their production, operation and
property, and give effective and full assistance and cooperation.

 

  12.6 When they undergo any material change of property and/or adjustment of
operational way, they must obtain the consents of the Investor and the Project
Manager in advance, and guarantee realization of the interest of the Investor
and the Project Manager hereunder.

 

  12.7 They will not dispose of their assets by reducing their ability of
repayment, and they will obtain written consents from the Investor and the
Project Manager before providing guarantee or creating mortgage or pledge over
their assets in favor of any third party.

 

  12.8 They will promptly notify the Project Manager when any of the following
events occurs:

 

  (1) Any breach occurs under this agreement or other contract or agreement;

 

  (2) Any change of affiliation relation or officer, amendment to articles of
association, or material adjustment of internal organization occurs, or the main
industrial and commercial registration items, including domicile, principal
place of business, correspondence address, business cope, and legal
representative, are changed;

 

10



--------------------------------------------------------------------------------

  (3) The operation encounters difficulty, or the financial condition
deteriorates;

 

  (4) They are involved in any material litigation or arbitration;

 

  (5) Other circumstances occur, which may affect their ability of paying debts.

 

  12.9 They will not distribute dividend or bonus in whatever forms before
repaying the due investment principal and interest and other payables hereunder.

 

  12.10 The debts hereunder enjoy preference of repayment over any other debts
owed by the Applicants to their shareholders, legal representatives, principals,
main investors or key officers, and at least have equal status with similar
debts owed by the Applicants to other creditors.

 

  12.11 They will unconditionally cooperate with the management by the Project
Manager of the project.

 

13. Liabilities for Breach of Contract

 

  13.1 It will constitute a breach of contract if any of the following
circumstances occurs to any Applicant:

 

  (1) The Applicant fails to repay the investment principal or interest or other
payables hereunder, fails to perform any other obligation hereunder, or breaches
any representation, warranty or covenant;

 

  (2) The security hereunder has any change adverse to the creditor’s rights
hereunder, and no other security approved by the Investor and the Project
Manager is provided

 

  (3) The Applicant fails to repay other due debts (including the debt declared
due immediately), or defaults or breaches any obligation under other agreement,
which has already affected or may affect performance of its obligations
hereunder;

 

  (4) The Applicant’s profitability, capability of paying debts and operation,
or the financial indicator (including cash flow) violates the agreed standards
or deteriorates, which has already affected or may affect performance of its
obligations hereunder;

 

  (5) Any material adverse change occurs to the Applicant’s production,
operation, investment or shareholding structure, and has already affected or may
affect performance of its obligations hereunder;

 

11



--------------------------------------------------------------------------------

  (6) The Applicant is or may be involved in any material economic dispute,
litigation, or arbitration, or its assets are sealed up, attached or executed,
or it is subject to investigation or penalties by judicial or administrative
authorities, or it is reported by media for violating any national regulations
or policies, which has already affected or may affect performance of its
obligations hereunder;

 

  (7) Its main investor or key officer is changed, missing or subject to
investigation or restriction of personal freedom by judicial authority according
to law, which has already affected or may affect performance of its obligations
hereunder;

 

  (8) It fraudulently obtains fund of the Investor by using any false contract
with its affiliates or any false transaction without actual substance, or it
intentionally avoids any creditor’s rights through related party transactions;

 

  (9) It has been or may be wound-up, dissolved, liquidated, ordered to stop
business for rectification, cancelled business license or revoked, or it has
applied or been applied, or may apply or be applied, for bankruptcy;

 

  (10) It breaches any provisions of the Agreement on Fund Use and Account
Supervision it entered into with the Project Manager;

 

  (11) It breaches the laws and regulations, regulatory rules or industrial
standards relating to food safety, safe production, environment protection and
management of other environmental or social risks, and thus causes any accidents
or serious environment or social risk events, which has already affected or may
affect performance of its obligations hereunder;

 

  (12) The self-owned fund for the project fails to be put into the project
according to the agreed schedule or percentage, or fails to be supplemented
within the time specified by the Investor;

 

  (13) It fails to complete the project construction on schedule, or material
adverse change occurs to the project construction, operational environment or
condition;

 

  (14) If the investment hereunder is made on the basis of credit, the
indicators of the Applicant, such as credit level, profitability,
asset-liability ratio, operational activities, and net cash flow, no longer meet
the credit investment conditions of the Investor; without written consent of the
Investor, or the Applicant creates mortgage or pledge or otherwise provides
security over its effectively operated assets in favor of others, which has
already affected or may affect performance of its obligations hereunder;

 

12



--------------------------------------------------------------------------------

  (15) Other circumstance where the realization of the Investor’s creditor’s
rights hereunder may be affected adversely.

 

  13.2 Where any Applicant breaches this agreement, the Project Manager has the
right to take one or more of the measures below at the instruction of the
Investor to ensure timely recovery of the investment principal and interest:

 

  (1) Requesting the Applicant to correct its breach within the specified
period;

 

  (2) Stopping issuance of investment fund or other financing amount to the
Applicant according to this agreement;

 

  (3) Declaring the outstanding investment fund and other financing amount
hereunder or under other contract/ agreement between the Investor/ the Project
Manager and the Applicant become due immediately, and recovering the outstanding
amounts immediately;

 

  (4) Requesting the Applicant to compensate any loss suffered by the Investor
from its breach;

 

  (5) Other measures provided by laws, regulations or this agreement, or the
Investor deems necessary.

 

  13.3 If the debt investment becomes due (including being declared as due
immediately) and the Applicant fails to repay as agreed, the Project Manager has
the right to charge penalty interest against the Applicant from the overdue
date. The rate of the penalty interest shall be the original financing rate plus
50%. Compound interest shall be charged at the penalty interest rate on the
interest not paid by the Applicant on time.

 

  13.4 If the Applicant fails to use the debt investment fund for the purpose
specified herein, the Project Manager shall charge penalty interest on the fund
thus used from the date of use. The rate of the penalty interest shall be the
original financing rate plus 50%. Compound interest shall be charged at the
penalty interest rate on the interest not paid on time during the period of use.

 

  13.5 If the Project Manager fails to promptly transfer the principal and
income collected from the Applicants to the Investor according to this
agreement, the Project Manager shall pay the Investor liquidated damages at the
daily rate of 0.05% according to the amount and period of breach.

 

13



--------------------------------------------------------------------------------

  13.6 If the Project Manager fails to perform prudently its duties of managing
debt investment and thus causes any loss to the Investor, it shall assume
corresponding liability for breach of contract.

 

14. Deduction

 

  14.1 If any Applicant fails to repay the debt investment fund due hereunder
(including the fund declared as due immediately) according to this agreement,
the Investor has the right to deduct directly or by entrusting the Project
Manager corresponding amount from all RMB or foreign currency accounts opened by
the Applicant with the Project Manager or other branches of Industrial and
Commercial Bank of China to discharge the debt, until all debts of the Applicant
hereunder are fully repaid.

 

  14.2 If the currency of the deducted amount is different from the currency of
this agreement, a conversion will be made at the exchange rate of the Project
Manager applied on the date of the deduction. The Applicant shall be responsible
for any interest and other costs arising from the deduction date to the
repayment date (the date when the Project Manager convert the deducted amount
into the currency of this agreement according to the national policies on
management of foreign currency, and actually repays the debts hereunder) and the
difference resulted from fluctuation of exchange rate during the above period.

 

  14.3 Where the deducted amount is insufficient to repay all debts of the
Applicant, the Investor has the right to determine the order of discharge.

 

15. Information Disclosure

The Applicants agree that the Investor, as the manager of its raised and issued
bank financial plan, may provide or disclose information and documents relating
to the project and this agreement to the competent authorities and the investors
of its financial products according to laws, regulations, regulatory
requirements and the procedure, scope and content of relevant agreement relating
to the financial plan, to perform its duties and obligations in the laws,
regulations, regulatory requirements and relevant agreement relating to the
financial plan, including but not limited to the Applicants, the project name,
period, transaction structure, and distribution of income and so on. The
Applicants shall provide necessary assistance for the Investor to perform such
duties and obligations.

 

14



--------------------------------------------------------------------------------

16. Costs

 

  16.1 The Applicants shall assume the taxes and costs relating to execution and
performance of this agreement, including but not limited to the costs for
appraisal, registration, certification, notarization, and security, unless the
laws and regulations provide otherwise. The Investor and the Project Manager
shall assume their respective consulting costs (including but not limited to the
costs for accounting and legal consultation) arising out of this agreement and
project appraisal.

 

  16.2 Where any dispute or litigation arises from any breach of the Applicant,
the Applicant shall assume the attorney’s fee, the litigation cost, the cost for
realizing the creditor’s right, and other cost for resolving the dispute or
litigation.

 

17. Service of Notice

All notices or communications hereunder shall be delivered in writing. In case
of personal delivery or delivery by mail, the notices or communications shall be
deemed delivered when the recipient signs off; in case of delivery by fax, the
notices or communications shall be deemed delivered when receiving the other
party’s fax response.

 

18. Effectiveness, Modification and Termination

 

  18.1 This agreement shall become effective when the competent signatories or
authorized signatories of the parties hereto sign and affix their respective
common seals, and terminate when the rights and obligations of the parties
hereto in this agreement are fully exercised and performed.

 

  18.2 Any amendment to this agreement shall be made in writing upon unanimous
consents of the parties hereto. The amendment provision or agreement constitutes
an integral part of this agreement, and has equal legal force as this agreement.
Except for the amended part, the remaining provisions of this agreement remain
valid. The amended provision shall remain valid before the amendment becomes
effective.

 

  18.3 No amendment to or termination of this agreement shall affect any party’s
right for damages. The termination of this agreement shall not affect the
validity of the provisions relating to dispute resolution.

 

15



--------------------------------------------------------------------------------

19. Applicable Law and Dispute Resolution

 

  19.1 The execution, validity, interpretation, performance and dispute
resolution relating to this agreement shall be governed by the laws of the
People’s Republic of China.

 

  19.2 The parties shall resolve by consultation any dispute or controversy
arising out of or relating to this agreement. If consultation fails, or the
parties cannot reach an agreement, the way specified in Subparagraph (2) below
shall apply:

 

  (1) The dispute shall be submitted to the arbitration commission
of             /             , and resolved by arbitration according to the
arbitration rules of the commission then in effect. The arbitration shall be
conducted at              /            (arbitration place). The arbitration
award is final and binding upon the parties to the dispute.

 

  (2) The dispute shall be resolved by the court at the place of the Investor.

 

20. Other Matters

 

  20.1 Beijing Sohu New Media Information Technology Co., Ltd., Fox Information
Technology (Tianjin) Limited., and Beijing Sohu New Momentum Information
Technology Co., Ltd. are the joint Applicants for the financing. Among others,
Beijing Sohu New Media Information Technology Co., Ltd. enjoys the right of
drawdown of RMB200 million, and Fox Information Technology (Tianjin) Limited
enjoys the right of drawdown of RMB600 million. The above three companies shall
jointly be responsible for repayment of the financed amount.

 

  20.2 The three Applicants open settlement accounts at Industrial and
Commercial Bank of China Limited. During the financing period, they shall
gradually transfer the settlement of their business to Industrial and Commercial
Bank of China Limited. During the financing period, the collection amount of
sales income in their settlement accounts shall reach 30% of the current sales
amount of the Applicants. If the above provisions are breached, Industrial and
Commercial Bank of China Limited has the right to declare that the Applicants
are in default, and may request the Applicants to prepay the financing principal
and interest.

 

  20.3 The Applicants shall ensure that the balance in their accounts at
Industrial and Commercial Bank of China Limited 10 days before payment of the
financial principal and income for the current period is not less than the
amount of payable principal and income for the period.

 

16



--------------------------------------------------------------------------------

  20.4 During the financing period, except for the existing security and
investment, Beijing Sohu New Media Information Technology Co., Ltd., Fox
Information Technology (Tianjin) Limited., and Beijing Sohu New Momentum
Information Technology Co., Ltd. may not provide other security for others, or
raise new financing, provide security or investment by using the mortgaged
property for this financing, without written consent of Industrial and
Commercial Bank of China Limited.

 

21. Counterparts

This agreement is made in five counterparts. Each of the Investor and the
Project Manager will hold one counterpart, and each Applicant will hold one
counterpart. All counterparts have equal legal force.

Investor (seal): Financial Plan Agent of Private Bank, Industrial and Commercial
Bank of China Limited

Legal representative/ principal (authorized signatory): /s/ Ma Jian

Project Manager (seal): Beijing Branch, Industrial and Commercial Bank of China
Limited

Legal representative/ principal (authorized signatory): /s/ Wang Xusheng

Applicant 1 (seal): Beijing Sohu New Media Information Technology Co., Ltd.

Legal representative (authorized signatory): /s/ Charles Zhang

Applicant 2 (seal): Fox Information Technology (Tianjin) Limited.

Legal representative (authorized signatory): /s/ Wei Li

Applicant 3 (seal): Beijing Sohu New Momentum Information Technology Co., Ltd.

Legal representative (authorized signatory): /s/ James Deng

Date of execution: September 7, 2017

 

17